O’SCANNLAIN, Circuit Judge,
joined by TALLMAN, CALLAHAN, and IKUTA, Circuit Judges,
concurring in the judgment:
Twelve years into this appeal, the County of Alameda now represents that its ordinance presents no barrier to conducting gun shows on its property. Contrary to its previous assertions, the County now concedes that such an event can be held with firearms present and available for meaningful physical inspection by potential buyers.1
The County’s sweeping concessions— made at oral argument before the en banc court — change the game and make this a far different case from the one argued before the three-judge panel. Plaintiffs’ Second Amendment challenge was based solely on their inability to conduct a successful gun show on county property. See Nordyke v. King, 644 F.3d 776, 781 n. 4, 786-87 & n. 10 (9th Cir.2011). As gun shows may now be held on county property with only the restrictions described in the majority opinion, see majority op. at 1044-45, I agree with the majority that Plaintiffs’ Second Amendment claim cannot succeed.
But I cannot agree with the majority’s approach, which fails to explain the standard of scrutiny under which it evaluates the ordinance.2 Rather than leave the level of scrutiny in doubt, I would expressly adopt the measured, calibrated approach developed in the original three-judge panel majority opinion, which considers carefully the extent of the regulation’s burden on Second Amendment rights. See Nordyke, 644 F.3d at 782-88 (explaining that the level of scrutiny applied to gun control regulations depends on the regulation’s *1046burden on the Second Amendment right to keep and to bear arms); cf. Heller v. District of Columbia, 670 F.3d 1244 (D.C.Cir.2011) (developing framework for reviewing gun control regulations with reference to the extent of the regulation’s burden on Second Amendment rights); Ezell v. City of Chicago, 651 F.3d 684 (7th Cir.2011) (same); United States v. Masciandaro, 638 F.3d 458 (4th Cir.2011) (same); United States v. Chester, 628 F.3d 673 (4th Cir.2010) (same); United States v. Reese, 627 F.3d 792 (10th Cir.2010) (same); United States v. Marzzarella, 614 F.3d 85 (3d Cir.2010) (same).
In light of the breadth of the County’s concessions at oral argument, I am satisfied that the ordinance, as applied to Plaintiffs’ gun shows and as now interpreted by the County, survives this standard. See Nordyke, 644 F.3d at 783-88. I therefore agree that the district court’s denial of leave to amend should be affirmed. See Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir.1998); Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir.1988); Universal Mortg. Co. v. Prudential Ins. Co., 799 F.2d 458, 459 (9th Cir.1986).
I concur in the judgment.

. Having made these concessions, the County is bound to them. Should the County at any time fail to apply the ordinance as it represented it at oral argument, Plaintiffs may of course bring suit. Kreisner v. City of San Diego, 1 F.3d 775, 787 n. 8, 789 n. 10 (9th Cir.1993). And, of course, if we have misinterpreted the County’s representations, either party may file a petition for rehearing. See Fed. R.App. P. 35.


. All that is clear from the majority's approach is that the majority cannot be evaluating the ordinance under strict scrutiny. Strict scrutiny requires the government to show that it has taken the least restrictive means to serve a compelling government interest. It is an exceptionally difficult standard to satisfy. See Bernal v. Fainter, 467 U.S. 216, 219 & n. 6, 104 S.Ct. 2312, 81 L.Ed.2d 175 (1984). Here, the parties have not even had an opportunity to build a factual record regarding the County’s new interpretation of its ordinance, so it is impossible to say at this stage that the County could establish that its ordinance would satisfy a least-restrictive-means analysis.